DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first guiding section extends downstream longer in the sheet feeding direction than the first edge guide” (Claim 4) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. As best understood, Claim 4 corresponds to Fig. 3 and Fig. 6 however these figures show the opposite, i.e. the first edge guide as extending downstream longer than the first guiding section. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the second adjuster" in lines 13-14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the body section" in line 11.  There is insufficient antecedent basis for this limitation in the claim. It is the Examiner’s position this refers to the “body” of line 2.
Claims 2-4, 9 and 10 are rejected by dependency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1, 3, 5, 6 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US Patent No. 9,694,998 B2).
Regarding Claim 1, Lee discloses a medium mounting section (222, Fig. 8) on which a medium is to be mounted;
a movable edge guide (223) configured to guide both edges of the medium mounted on the medium mounting section, the edge guide having a first edge guide and a second edge guide (see left/right edge guides, Fig. 8);
a feeding section (221c) configured to feed the medium mounted on the medium mounting section;
a width adjuster (auxiliary guide 226) detachably attached to the edge guide, the width adjuster being configured to adjust a guide width depending on the medium (see Abstract) , wherein
the width adjuster comprises a first adjuster (the left 226 in Fig. 8) having a first holding section (i.e. upper horizontal face and left vertical face of 226b) and a first guiding section (right vertical face of 226b, facing the tray center), and the second adjuster (the right 226 in Fig. 8) having a second holding section (i.e. upper horizontal face of 226b and right vertical face of 226b) and a second guiding section (left vertical face of 226b, facing the tray center),
the first holding section holds a part of the first edge guide (223a inserted into 226b),
the first guiding section guides the edge of the medium between the first edge guide and the second guiding section (see Fig. 8),

the second guiding section guides the edge of the medium between the second edge guide and the first guiding section (see Fig. 8).
Regarding Claim 3, Lee discloses wherein the first adjuster and the second adjuster are separate components (two separate 226’s in Fig. 8).
Regarding Claim 5, Lee discloses a medium mounting section (222, Fig. 3) on which a medium is to be mounted;
a movable edge guide (223) configured to guide both edges of the medium mounted on the medium mounting section, the edge guide having a first edge guide and a second edge guide (see line 60 of Column 4);
a feeding section (221c) configured to feed the medium mounted on the medium mounting section;
a width adjuster (auxiliary guide 224) detachably attached to the medium mounting section, the width adjuster being configured to adjust a guide width depending on the medium (adjusts width from that accommodated by 223 to that by 224), wherein the width adjuster comprises
 	an engaging portion (224f) to be engaged with an engaged portion (222a) of the medium mounting section;
a first guiding section (left guide 224b) configured to guide the edge of the medium at a position closer to a central portion in the medium mounting section than the first edge guide;
and

Regarding Claim 6, Lee discloses wherein the engaged portion is a concave portion or a hole in the mounting surface of the medium mounting section (222a may be in the form of coupling holes, see lines 20-23 of Column 6).
Regarding Claim 8, Lee discloses a body (of 221, Fig. 1);
a medium mounting section (222, Fig. 3) on which a medium is to be mounted;
a movable edge guide (223) configured to guide both edges of the medium mounted on the medium mounting section, the edge guide having a first edge guide and a second edge guide (see line 60 of Column 4);
a feeding section (221c) configured to feed the medium mounted on the medium mounting section; and
a width adjuster (auxiliary guide 224) detachably attached to at least one of the body section, the medium mounting section (attached to medium mounting section 222), and the edge guide, the width adjuster being configured to adjust a guide width depending on the medium (adjusts width from that accommodated by 223 to that by 224), wherein
the width adjuster comprises
a fixing section (224f) to be attached to at least one of the body section, the medium mounting section (attached to the medium mounting section 222), and the edge guide;

	a second guiding section (right guide 224b) configured to guide the edge of the medium, and
a minimum width for guiding the medium with the first guiding section and the second guiding section is narrower than a minimum width for guiding the medium with the first edge guide and the second edge guide (see Fig. 3, Abstract).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Patent No. 9,694,998 B2) in view of Hamasaki et al. (US Patent No. 7,967,287 B2).
Regarding Claim 9, Lee does not disclose at least one of the first guiding section and the second guiding section to move in the same direction as the first edge guide or the second edge guide. 
Hamasaki et al. discloses a first guiding section (13A) and second guiding section (13B) to move in the same direction as a first edge guide (7) and a second edge guide (8) per lines 65-67 of Column 7, for the purpose of accommodating different sheet widths. 
.

Allowable Subject Matter
Claims 2, 4, 7 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record shows a medium mounting section having a rotation member wherein the width adjuster has a hole for exposing the rotation member when the width adjuster is attached to the edge guide (Claims 2 and 7) or first and second guiding sections to extend downstream longer in the sheet feeding direction than the edge guides (Claim 4). The prior art also does not show a feed slot as claimed (Claim 10).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shiohara (US Pub No. 2007/0120316) discloses sub-guide 60 on guide 34, such as to accommodate different sheet widths.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASAD GOKHALE whose telephone number is (571)270-3543.  The examiner can normally be reached on Monday-Friday, 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.